Citation Nr: 1217910	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  06-15 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased disability rating for degenerative joint disease of the left knee, currently evaluated as 10 percent disabling.

2.  Entitlement to a separate disability rating for instability of the left knee.

3.  Entitlement to an increased disability rating for degenerative joint disease of the right knee, currently evaluated as 10 percent disabling.

4.  Entitlement to a separate disability rating for instability of the right knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1989 to July 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The case has since been transferred to the RO in St. Louis, Missouri.

The Veteran has been assigned a 100 percent temporary evaluation based on surgical treatment requiring convalescence for the period from June 9, 2009 to July 31, 2009.  Given the Veteran is already in receipt of a 100 percent rating for this period of time, his decision will not discuss medical evidence from this period.

This case was previously before the Board in April 2010, when it remanded the case in order to provide the Veteran with an examination and to attempt to obtain additional medical treatment records.  In April 2010, the Appeals Management Center (AMC) requested that the Veteran provide any additional medical records.  The Veteran was provided with a VA examination in October 2010, and as an initial matter, when the Board's remand orders are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In the instant case, however, there has been effective compliance with the Board's remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance.)

The issue of entitlement to a total disability rating based on unemployability (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, in Washington, D.C.


FINDINGS OF FACT

1.  The weight of the competent and credible evidence of record indicates that degenerative joint disease of the left knee is manifested by X-ray evidence of arthritis, a range of motion limited to no worse than 60 degrees of flexion and 0 degrees of extension, and with no lateral instability or subluxation.

2.  The weight of the competent and credible evidence of record indicates that degenerative joint disease of the right knee is manifested by X-ray evidence of arthritis and a range of motion limited to no worse than 60 degrees of flexion and 0 degrees of extension, with no lateral instability or subluxation.

3.  The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected disabilities is inadequate.   


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of the currently-assigned 10 percent evaluation for degenerative joint disease of the left knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71, Diagnostic Codes 5003, 5260, 5261 (2011).

2.  The criteria for a separate evaluation for left knee instability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2011).

3.  The criteria for a disability rating in excess of the currently-assigned 10 percent evaluation for degenerative joint disease of the right knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71, Diagnostic Codes 5003, 5260, 5261 (2011).

4.  The criteria for a separate compensable disability rating for right knee instability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2011).

5.  The criteria for referral of the Veteran's disabilities on an extra-schedular basis are not met.  38 C.F.R. § 3.321(b)(1) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See id. at 486.  Determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In the instant case, correspondence dated January 2004 notified the Veteran of information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The Veteran filed her claim prior to the Court's 2006 decision in Dingess, and as such, she was not provided with full Dingess notice at the time of the January 2004 VCAA letter.  Instead, in August 2006, the Veteran was provided with notice regarding the degree of disability and effective date.  Additionally, since the time of the August 2006 Dingess notice, the Veteran has been provided with several readjudications of her claim, and the Board finds that there has been no prejudice to the Veteran requiring additional notice.  The Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

VA has done everything reasonably possible to assist the Veteran with respect to her claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured, including VA examination reports, VA treatment records, private treatment records, and Social Security Administration records.  

The Veteran was provided with VA examinations in January 2004, November 2004, November 2007, April 2009, and October 2010.  The reports of these examinations indicate that the examiners reviewed the Veteran's claim file and past medical history, recorded her current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for the purpose of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and her representative have not contended otherwise.  

The Board observes that all due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has not requested a hearing before a Veterans Law Judge.  Accordingly, the Board will proceed to a decision. 

Principles of Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Separate rating codes identify the various disabilities.  See 38 C.F.R. Part 4 (2011).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2011).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2011); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  See 38 C.F.R. § 4.14 (2011).

In general, after the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Increased Ratings for Knee Disabilities

Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  See 38 C.F.R. § 4.40 (2011).  When making a rating determination, VA must consider whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45 (2011); Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Arthritis of a major joint is to be rated under the criteria for limitation of motion of the affected joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  For the purpose of rating disabilities due to arthritis, the knee is considered a major joint.  See 38 C.F.R. § 4.45 (2011).  When limitation of motion of the joint is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is to be applied.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  Range of motion measurements are rounded to the nearest five degrees.  See 38 C.F.R. § 4.71a, Note (4).

Separate evaluations may be assigned for limitation of flexion and extension of the same joint.  See VAOPGCPREC 09-2004 (September 17, 2004).  Specifically, when a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.

Limitation of flexion is rated as follows: flexion limited to 60 degrees warrants a noncompensable rating; flexion limited to 45 degrees warrants a 10 percent rating; flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011). 

Limitation of extension is rated as follows: extension limited to 5 degrees warrants a noncompensable rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011).

VA standards describe normal range of motion of the knee as from 0 to 140 degrees.  See 38 C.F.R. § 4.71, Plate II (2011).

VA's General Counsel has additionally concluded that arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257 and that evaluation of knee dysfunction under both codes does not amount to pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).  Therefore, a veteran who has both arthritis and instability of the knee may be rated separately, provided that any separate rating must be based upon additional disability.  See also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).

The Veteran's bilateral knee disability has been previously evaluated under Diagnostic Code 5299-5010.  Diagnostic Code 5299 is used to identify musculoskeletal disorders that are not specifically listed in the schedule, but that are instead rated by analogy to similar disabilities under the 38 C.F.R. § 4.71a.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  In this regard, hyphenated diagnostic codes are used when a rating under one code requires use of an additional code to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.27 (2010).  Here, the Veteran's bilateral knee disability is currently rated as analogous to traumatic arthritis.  See 38 C.F.R. § 4.20 (2011).  

As will be discussed in further detail below, the Veteran's service connected bilateral knee disability is most appropriately rated under Diagnostic Code 5003, applicable to degenerative arthritis, which is the Veteran's diagnosed knee condition.  Specifically, February 2006 and February 2007 radiographic reports indicate that the Veteran has degenerative patellofemoral disease of the knees.  Accordingly, because the evidence of record indicates arthritis of the Veteran's knees, the Board finds that Diagnostic Code 5003 (arthritis), with further consideration of Diagnostic Codes 5260 and 5261 (limitation of leg motion) and 5257 (instability) are for application.

The Board has considered application of alternative diagnostic codes.  The record contains no evidence of ankylosis, dislocated semilunar cartilage with frequent locking and effusion into the joint, malunion or nonunion of the tibia and fibula, or genu recurvatum.  Thus, Diagnostic Codes 5256, 5258, 5262 and 5263 do not apply.   See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262, 5263 (2011).  The Board will proceed to rate the Veteran's bilateral knee disability under the above-discussed diagnostic codes.

Turning to the facts in the instant case, the Veteran first received a VA examination in January 2004.  The examiner observed that the Veteran walked with a normal gait and posture.  The Veteran had crepitation in the knees with weight-bearing and flexion.  The knees had medial, lateral, posterior, and anterior stability.  The Veteran's range of motion in the right knee was 0 degrees to 110 degrees, with pain at full flexion.  The Veteran's range of motion in the left knee was 0 degrees to 90 degrees, with pain and resistance at 90 degrees.  The examiner diagnosed the Veteran with bilateral chondromalacia of the patellae with associated patellar tendonitis.  The examiner opined that the Veteran's condition would prevent her from engaging in activities involving climbing, squatting, or running.  The Veteran had increased pain and decreased endurance during exacerbations of the condition.

During a November 2004 VA examination, the Veteran had a normal gait and posture; however, she did appear to "somewhat assist herself" while rising from and descending to a chair.  The examiner observed that both knees were tender bilaterally with slight swelling.  The knees had medial, lateral, posterior, and anterior stability, but the Veteran experienced pain with manipulation of the knee.  The Veteran's range of motion was 0 degrees to 120 degrees bilaterally, both active and passive, with flexion limited by pain on repetition.  The examiner noted that the Veteran would have further limitation of function of the knees secondary to pain during exacerbations of the condition; however, such could not be stated without resorting to speculation.

February 2006 MRI results of the right knee revealed thinning of the patellar cartilage, with preservation of the knee joint and no meniscus tear.  The remainder of the knee was normal.  In a June 2006 private treatment record, the Veteran complained of pain, popping, swelling, and snapping in both knees, all of which interfered with her job.  The knees had no effusion.  The left knee had a range of motion from 0 to 106 degrees; the right knee had a range of motion from 0 to 116 degrees.  Bilaterally the Veteran was 1+ tender on the medial and lateral facets of her knee and along the medial and lateral joint line.  Crepitation was noted in both knees.  No instability was noted, and there was normal motor strength function bilaterally.  

A June 2006 VA orthopedic consultation indicated that the Veteran's bilateral knees had a positive patellofemoral grind test.  The Veteran had bilateral tenderness about the patella.  The Veteran had full extension but resisted flexion greater than 60 degrees.  The Veteran had no medial or lateral laxity either in extension or in 30 degrees of flexion.  The Veteran had a negative Lachman's sign.  The clinician could not get the Veteran relaxed enough to determine a pivot on the right side, but had a negative pivot on the left.  The Veteran had medial and lateral joint line tenderness but no effusion.  A July 2006 physical therapy assessment noted that the Veteran had slight edema in the right knee in the peri-patellar soft tissue.  

An October 2006 VA orthopedic consultation indicated that the Veteran had a positive patellofemoral grind test, with the right much more prominent than the left.  Both knees had full extension to 120 degrees of flexion.  The examiner observed no medial lateral laxity.  Both knees had a negative Lachman's test, negative pivot test, positive step-off test, and negative McMurray's test.  The clinician diagnosed the Veteran with chondromalacia of the patella bilaterally.  The Veteran underwent injection of the right knee with corticosteroids.  February 2007 MRI results of the left knee revealed thinning of the patellar cartilage, fair preservation of the knee joint, and the remainder of the knee was normal.  The radiologist diagnosed the Veteran with mild degenerative patellofemoral disease bilaterally.  

A May 2007 VA orthopedic consultation indicated that the Veteran had a range of motion from full extension to 120 degrees of flexion.  The examiner observed no laxity in the joint.  Both knees had a negative Lachman's sign, negative pivot, positive step-off, negative McMurray.  Three October 2007 VA orthopedic consultations indicated that the Veteran had a bilateral range of motion from 0 degrees to 145 degrees bilaterally, 0 degrees to 135 degrees bilaterally, and a "full range of motion bilaterally."  One of these clinicians observed 2+ effusion on the right knee and none on the left knee.  The varus/valgus stress test and anterior drawer test were negative bilaterally.  The posterior drawer test was 1+ on the left side, and negative on the right side.  The Veteran received a course of knee viscosupplementation bilaterally beginning in October 2007.  None of the October 2007 clinicians observed any joint laxity.

In a November 2007 VA examination, the Veteran complained of pain, stiffness, swelling, and tenderness, but not of locking.  The Veteran stated that she fell once and experienced giving way of the knees two to three times a year.  The Veteran used a cane and wore a brace on each knee, and she used a handlebar in the shower.  The Veteran engaged in all activities of daily living unassisted, but she indicated that she was unable to take a tub bath due to knee pain and stiffness.  The Veteran complained of flare-ups with changes in the weather.  Upon physical examination, the examiner observed slight swelling in both knees.  The Veteran sat comfortably at rest with her knees flexed at 60 degrees.  The examiner moved the knees a few degrees from that position, and the Veteran indicated that that did not hurt.

Upon formal range of motion testing of the right knee, the Veteran complained of pain beginning at 50 degrees of extension continuing through 0 degrees of extension.  On the left knee, the Veteran complained of pain from 32 degrees to 0 degrees of extension.  The examiner noted, however, that when the Veteran lay down in the prone position, she assumed the position of 0 degrees of extension.  

In the supine position, flexion was present from 0 degrees to 76 degrees on the right and 0 degrees to 80 degrees on the left.  The Veteran would not allow movement past those points except for brief movements of passive motion done by the examiner about 10 additional degrees bilaterally.  In the prone position, flexion on the left knee was 0 to 36 degrees and 0 to 32 degrees on the right.  The Veteran prevented motion beyond that point.  After repetitive motion, the Veteran indicated that flexion on the right side was 0 to 20 degrees and flexion on the left was 0 to 20 degrees.  With the Veteran sitting on the treatment table with her knees over the edge of the table at 60 degrees bilaterally, the Veteran stated that she was comfortable with no significant pain.  The tests for stability were normal in both knees, including tests for collateral ligaments, Lachman's and drawer tests.  McMurray's test was positive bilaterally.

The examiner opined that the above ranges of motion were unreliable, with anatomic inconsistency due to decreased cooperation.  The examiner noted that there was a "tremendous" difference between the numbers obtained in the prone position versus the supine position.  In one position, the Veteran was comfortable at the same degree of flexion that made the Veteran uncomfortable in the other position.  The examiner characterized the examination as inconclusive, and the examiner was unable to determine the severity of disability due to lack of cooperation from the Veteran.

In December 2007, a VA clinician observed that the Veteran's range of motion was 0 degrees to 120 degrees bilaterally, with no laxity upon instability examination.

An April 2008 private examination of the knees indicated that the Veteran had crepitation with flexion of the knees bilaterally.  The Veteran complained of pain in the medial joint line.  The Veteran had good strength, stability, and motion bilaterally.  A second April 2008 clinician indicated that the Veteran's right knee had intact skin but slight medial joint line tenderness.  The Veteran complained of right knee pain with varus stress.  The Veteran's right knee had good stability.  The left knee had a range of motion of 10 degrees to 140 degrees, and the examiner observed that the Veteran had pain with flexion.  The examiner noted that the left knee had a hypermobile kneecap.

A March 2009 private treatment record indicated that the Veteran had bilateral knee pain.  The clinician noted that the Veteran had no locking or instability in the knees.  The examiner observed that the Veteran had a range of motion in the knees bilaterally of 0 degrees to 50 degrees bilaterally.  The clinician noted that the range of motion testing was "somewhat limited" because of the Veteran's guarding.  Another March 2009 treatment record indicated that the Veteran had a cane and walker, but she did not use them.  Examination revealed a positive patellofemoral apprehension test, no effusion, normal motion, no anterior drawer sign, no posterior drawer sign, and a negative McMurray test.

The Veteran received an additional VA examination on April 2, 2009.  Bilaterally the Veteran complained of pain, stiffness, tenderness, giving way, weakness, incoordination, and decreased speed of joint motion.  No deformity or episodes of dislocation or subluxation were noted, but the Veteran complained of weekly locking episodes.  The Veteran had no constitutional symptoms of arthritis or incapacitating episodes of arthritis.  The Veteran was able to stand for 15 to 30 minutes, but was unable to walk more than a few yards.  The Veteran used an orthotic insert and a cane.  The Veteran's gait was antalgic, but there was no other evidence of abnormal weight bearing or loss of bone.

The examiner noted crepitus, tenderness, pain at rest, and guarding of movement bilaterally.  Clicks, snaps, and grinding were present.  No right knee meniscus abnormality was observed.  Moderate instability was noted anteriorly and posteriorly on the left knee, specifically with abnormal anterior/posterior cruciate ligament stability in 30 and 90 degrees of flexion.  Medial/lateral collateral ligament stability was normal in neutral position and at 30 degrees of flexion.  Subpatellar tenderness was noted bilaterally.

Upon range of motion testing, the examiner found objective evidence of pain with active motion bilaterally.  The left knee had flexion from 0 to 90 degrees, and extension of the left knee was normal.  The right knee had flexion from 0 to 80 degrees, and extension of the right knee was normal.  The examiner observed no joint ankylosis.  The Veteran's disability presented moderate difficulty with chores, shopping, exercise, sports, recreation, traveling, and driving.  The Veteran's disability presented mild difficulty with bathing and dressing.  The Veteran's disability presented no difficulty with feeding and grooming.

The Veteran underwent bilateral knee surgery in June 2009, specifically bilateral arthroscopic lateral release and chondroplasty.  In a June 2009 pre-operative note, the Veteran's treating physician noted that the Veteran had a full range of motion in both knees and no signs of ligamentous instability.  The Veteran had moderate medial joint line tenderness in both knees with mild tenderness with provocative testing such as flexion-type maneuvers.  As noted in the Introduction, as a result of the Veteran's surgery, she was awarded a 100 percent temporary total evaluation from June 9, 2009 to July 31, 2009.

In a March 2010 knee clinical examination, the VA clinician noted no swelling or erythema, no bony abnormalities, but did notice crepitus greater on the right side than the left side.  In an October 2010 VA examination, the Veteran indicated that she experienced severe knee pain in her right knee and slightly less severe knee pain in her left knee.  The Veteran complained of weakness, stiffness, instability, buckling, lack of endurance, swelling, and tenderness.  The Veteran denied any locking, effusion, episodes of dislocation, or subluxation.  The Veteran denied any heat, redness, or drainage.  The Veteran had flare-ups of pain to her right knee, with pain increasing to a "10" several times per day.  The Veteran denied any flare-ups of pain in her left knee.  The Veteran reported that flare-ups of pain resulted in an additional functional impairment of approximately 25 percent.  The Veteran had been issued a cane and braces, but she used neither assistive device.  The Veteran denied any ankylosis.  The Veteran stated that she could not stand greater than 10 minutes or walk more than 100 yards without having to stop and rest.  The Veteran had problems with repetitive bending, stooping, kneeling, and gardening.

Upon physical examination, the examiner observed mild swelling, but no warmth, redness, or deformity.  The Veteran had 5/5 leg strength.  The examiner observed that while sitting, that is, dangling her lower extremities, the Veteran was able to fully extend her knees, and the Veteran had knee flexion to 110 degrees.  

Upon formal range of motion testing, the Veteran had flexion in the left knee from 0 to 98 degrees with pain at 98 degrees.  The Veteran had flexion in the right knee of 0 to 90 degrees with pain at 90 degrees.  Extension was 0 degrees bilaterally with increasing pain at 0 degrees.  Upon repetitive motion testing, the Veteran had an increase in pain that did not result in a decrease in the range of motion.  The Veteran had mild to moderate fatigue, weakness, incoordination, and lack of endurance with repetitive testing of her knees bilaterally.  The Veteran had a negative Lachman's sign bilaterally and no evidence of subluxation.  The examiner was unable to perform a varus valgus strain test for instability because the Veteran complained of increasing pain.  The examiner observed no edema of the lower extremities.  

In addition to the medical evidence of record, the Board has considered the Veteran's lay assertions regarding her knee condition.  The Veteran, her family, and her friends have consistently asserted, and the Board accepts, that the Veteran's bilateral knee disability causes her to experience a great deal of pain.  These statements have described with detail the effect that the Veteran's knee pain has on her activities of daily living.  For example, in September 2006, the Veteran's daughter described her experience observing the Veteran's pain, and the impact that the Veteran's condition had on her relationships.  Indeed, based on the credibility of these assertions, the Veteran was separately service connected for depression secondary to her knee condition in June 2006.

Applying the pertinent regulations to the facts in the instant case, as noted above, when X-ray evidence of degenerative arthritis is presented but the loss of range of motion is noncompensable, a 10 percent disability rating is warranted under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  In this case, the Veteran's knees each have evidence of degenerative arthritis but no loss of range of motion, and therefore each warrants a 10 percent disability rating, but no greater, under Diagnostic Code 5003.

With regard to a greater rating based on limitation of motion, the Board will first determine if a greater compensable rating is warranted for impairment of flexion in the knees.  The Veteran demonstrated her worst range of motion in the right knee during her November 2007 VA examination, at which time she had flexion in the supine position to 76 degrees, and in the prone position to 32 degrees.  The Veteran demonstrated her worst range of motion in the left knee during the same November 2007 examination, at when time she had flexion in the supine position to 80 degrees, and in the prone position to 36 degrees.  Upon repeated motion in the prone position, the Veteran had flexion in the both knees to 20 degrees.

While the Board acknowledges that flexion limited to 45 degrees or fewer would warrant at least a 10 percent disability rating, the Board discounts the results of the November 2007 range of motion testing.  The Board observes that not only are the results wholly inconsistent with the other ranges of motion discussed above, the November 2007 examiner stated that "the range of motion obtained in the joint examination are completely unreliable" because of decreased cooperation and differences between the range of motion in the prone and supine position.  The Board therefore places much greater weight on the many other tests that did not demonstrate a compensable range of motion for flexion of either knee.

Discounting the validity of the results of the November 2007 range of motion testing, at no time during the course of the appeal has the Veteran's knee flexion warranted a compensable rating, i.e., been limited to 45 degrees or fewer.  Accordingly, the Veteran's limitation of knee flexion does not warrant a compensable evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).

With regard to knee extension, the Veteran demonstrated her worst range of motion in the knees bilaterally during her November 2007 VA examination, the validity of which the Board discounts, as discussed above.  The Board observes that an April 2008 clinician stated that the Veteran had extension limited to 10 degrees in the left knee.  While limitation of extension to 10 degrees warrants a 10 percent disability rating, the Veteran has already been granted a 10 percent disability evaluation under Diagnostic Code 5003 for arthritis in the left knee.  Assigning a separate 10 percent rating under Diagnostic Code 5261 for limitation of extension would violate the rule against pyramiding.  See 38 C.F.R. § 4.14 (2011).  Reviewing the results of all other range of motion testing, at no time during the course of the appeal has knee extension warranted a compensable rating greater than that already afforded by her 10 percent rating under Diagnostic Code 5003, that is, extension has not been limited to 15 degrees or greater.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011).

The Board must additionally consider functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  See 38 C.F.R. § 4.40 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board must consider the effects of weakened movement, excess fatigability and incoordination.  38 C.F.R. § 4.45 (2011).  The Board has taken note of these factors in its range of motion discussion.  While VA examiners and clinicians have noted pain, stiffness, weakness, fatigue, and incoordination on repetitive use, these limitations, does not warrant a higher evaluation than that applicable to the ranges of motion discussed above.  While the Board accepts the contentions of the Veteran, her friends, and her family that her knee disability causes her to experience significant pain, the Board has additionally taken this into account in its above discussion of the range of motion of the Veteran's knees.  The rating schedule does not require a separate rating for pain itself.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Thus, a higher evaluation based on functional loss due to pain is not warranted.

For the above reasons, a compensable rating for impaired limitation of flexion or extension of the knees is not warranted.  The Board further finds that there have been no distinct periods during the relevant time period in which the Veteran's range of motion was more or less than stated above.  She is accordingly not entitled to receive a "staged" rating.  See Hart, supra.

Increased Rating Based on Instability

As noted above, a separate evaluation may be provided for knee instability.  Recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).

In the instant case, the weight of the evidence is against a finding of lateral instability or subluxation during the course of the appeal.  While an April 2008 private treatment record notes a "hypermobile kneecap" on the left knee, the Veteran was observed at that time to have "good strength and stability" of the knees bilaterally and that the right knee had "markedly good stability."  While an April 2, 2009 VA examination indicated that the Veteran had moderate instability of the left knee, these findings pertained to anterior and posterior cruciate ligaments.  Notable, the lateral and medial collateral ligaments were noted to be normal.  These findings are inconsistent with lateral instability of the knee.  As noted above, a separate compensable evaluation under Diagnostic Code 5257 contemplates either subluxation or lateral instability of the knee.  Likewise, a March 5, 2008 private treatment record notes that posterior drawer sign, anterior drawer sign, and McMurray's testing was negative bilaterally.  Likewise, a March 18, 2009 private treatment record notes that the Veteran, while having some crepitus, did not have any locking or instability.  

These records are consistent with a subsequent May 13, 2009 treatment report that indicated that the Veteran had no ligamentous instability of the knees.  Similarly, the October 2010 VA examiner noted that the Veteran had a negative Lachman's sign bilaterally but was unable to perform the varus valgus strain test for instability because the Veteran declined further testing.  The Veteran wore no knee braces at that time.  In light of the foregoing, the Board concludes that, despite the finding of instability during the April 2, 2009, examination, these findings are inconsistent with the remainder of the evidence including clinical findings taken within weeks before and weeks after the examination do not establish chronic lateral instability or subluxation to warrant a separate evaluation.  

With regard to the Veteran's right knee, the Board notes that no clinician has ever characterized the knee as unstable, and a separate evaluation for knee instability is not warranted.  

In rendering this decision, the Board acknowledges that the Veteran is competent to attest to experiencing instability in her knee.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  The Board also notes, however, despite the Veteran asserting, for example, in March 2010 that her "right knee gives out on [her] when walking," with the exception of one isolated finding of left knee instability, the consistent findings of clinicians is that the Veteran has no instability in either knee.    Accordingly, the Board places greater weight on the clinical evidence, and it finds that a separate evaluation for right knee instability is not warranted.

With regard to the DeLuca factors discussed above, when a diagnostic code is not predicated on a limited range of motion alone, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  For the above reasons, a separate disability rating is unwarranted for the either knee.  

Extra-Schedular Considerations

In addition, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In Thun v. Peake, the Court set forth a three-step inquiry to determine a veteran's entitlement to an extra-schedular rating.  See 22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

In this case, it is not necessary to go any further than the first step of the Thun analysis.  The rating criteria are not inadequate.  Higher ratings are available for the Veteran's degenerative joint disease of the knees, but the Veteran does not meet those criteria.  

It does not appear that the Veteran has an "exceptional or unusual" disability; she merely disagrees with the assigned evaluation for her level of impairment.  In other words, she does not have any symptoms from her service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extra-schedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extra-schedular consideration is moot.  See Thun, supra.


ORDER

A disability rating in excess of 10 percent for a left knee disability is denied.

A separate disability rating for left knee instability or subluxation is denied.  

A disability rating in excess of 10 percent for a right knee disability is denied.

A separate disability rating for right knee instability or subluxation is denied.


REMAND

The Court has held that the issue of a TDIU is part of an increased rating claim when a request for TDIU is reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  

The Board finds that possible entitlement to TDIU has been raised by the record, and the claim must be remanded for additional evidentiary development.  Among other evidence, in April 2010, the Veteran submitted evidence from her former employer demonstrating the days of work that she missed as a result of her knee condition.  The Veteran additionally stated that she resigned from her job in mid-July 2009 because "the knee condition affected [her] physical capacity as well as [her] emotional state."  In light of the foregoing, the Board finds that entitlement to TDIU has arguably been raised.

Accordingly, this matter is REMANDED for the following actions:

1.  The Veteran should be afforded an examination to ascertain the impact of all of her service-connected disabilities on her employability.  The claims folder should be reviewed and that review should be indicated in the examination report.  The examiner must evaluate and discuss the effect of all of the Veteran's service-connected disabilities on her employability.  The examiner should opine as to whether it is as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities, without consideration of her non-service-connected disabilities, render her unable to secure or follow a substantially gainful occupation. The rationale for any opinion must be provided.
 
2.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim for TDIU.  If action remains adverse to the Veteran, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


